                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                      No. 5:20-CR-351-FL-1



 UNITED STATES OF AMERICA,                        )
                                                  )
                                                  )                       ORDER
    v.                                            )
                                                  )
                                                  )
 FURMAN ALEXANDER FORD,                           )
                                                  )
                   Defendant.                     )



          This matter comes before the court on the following motions, to which the government has

responded indicating it has no opposition: 1) motion to sequester (DE 30); 2) motion for Jencks

material (DE 31); 3) motion to reveal concessions or deals (DE 32); 4) motion to preserve evidence

(DE 33); and motion for leave to file further pretrial motions (DE 34).

          Pursuant to Federal Rule of Evidence 615, for good cause shown, defendant’s motion to

sequester (DE 30) is GRANTED. All trial witnesses shall be sequestered, and the parties are

prohibited from revealing the substance of the trial testimony to any person who may be called as

a witness at trial excepting that the government may designate one agent as its chief investigating

agent, who may “remain in the courtroom throughout proceedings, even if he [or she] is expected

to testify.” United States v. Farnham, 791 F.2d 331, 334 (4th Cir. 1986); see also Fed. R. Evid.

615(b).




             Case 5:20-cr-00351-FL Document 37 Filed 10/14/20 Page 1 of 2
          Defendant’s motion for disclosure of Jencks material (DE 31) pursuant to Federal Rule of

Criminal Procedure 16 and 18 U.S.C. § 3500 (the “Jencks Act”) is GRANTED. The government

shall provide all material subject to disclosure under the Jencks Act to defendant’s counsel no later

than November 2, 2020.

          Defendant’s motion for disclosure of concessions or deals (DE 32) pursuant to Federal

Rule of Criminal Procedure 16, Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United

States, 405 U.S. 150 (1972), is GRANTED. The government shall provide all such material to

defendant’s counsel no later than November 2, 2020.

          Defendant’s motion for the preservation of evidence (DE 33) pursuant to Rule 16, the

Jencks Act, Brady, and Giglio, is GRANTED. The government has an ongoing duty to preserve

all such material.

          For good cause shown, pursuant to Federal Rule of Criminal Procedure 12(c)(2),

defendant’s motion for leave to file pretrial motions is GRANTED. Pretrial motions shall be filed

on or before November 9, 2020, which is also the deadline for motions in limine, in accordance

with the court’s August 7, 2020, trial scheduling order. All other terms and conditions set forth in

the court’s August 7, 2020, trial scheduling order, not altered herein, shall remain in full force and

effect.

          SO ORDERED, this the 14th day of October, 2020.


                                               _________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                  2




             Case 5:20-cr-00351-FL Document 37 Filed 10/14/20 Page 2 of 2
